WELLS, Judge.
Two issues are raised in this appeal: whether this Court has jurisdiction to hear the State’s appeal, and whether Judge Kirby *798correctly applied the doctrine of collateral estoppel to bar the State’s relitigation of the validity of the search warrant, on defendant’s motion to suppress on the felony charge in Superior Court.
Whether we have jurisdiction to hear this appeal is the threshold issue. The State’s right to appeal derives solely from applicable statutes, which must be strictly construed. State v. Harrell, 279 N.C. 464, 183 S.E. 2d 638 (1971); State v. Dobson, 51 N.C. App. 445, 276 S.E. 2d 480 (1981). G.S. 15A-1448(a)(l) requires that notice of appeal be given within ten days after entry of judgment. This the State did, by giving oral notice of appeal on 13 May 1981, the day judgment was entered. The State did not, however, file the prosecutor’s certificate required by G.S. 15A-979ÍC)1 until 3 June 1981, a date outside the ten day period of G.S. 15A-1448(a)(l). In its recent decision in State v. Turner, — N.C. — (No. 166A81, filed 30 March 1982), our Supreme Court reversed the decision of the Court of Appeals, reported at 54 N.C. App. 631, 284 S.E. 2d 142 (1981), and held that G.S. 15A-1448(a)(l) and G.S. 15A-979(c) need not be construed together to require that the prosecutor’s certificate also be filed within ten days of judgment. “We hold that the certificate envisioned by G.S. 15A-979(c) is timely filed if it is filed prior to the certification of the record on appeal to the appellate division.” The prosecutor’s certificate in this case having been filed on 3 June 1981, and the record on appeal having been filed 2 July 1981, we hold that the certificate required by G.S. 15A-979(c) was timely filed, and that this Court has jurisdiction to consider the State’s appeal in this case. This assignment of error is therefore overruled.
*799The determinative issue in this appeal is whether the State is collaterally estopped from proceeding under the search warrant on the felony charge, after the District Court in the misdemeanor case ordered the same warrant quashed on defendant’s motion to suppress. Applying the criteria set out for application of the doctrine of collateral estoppel in King v. Grindstaff, 284 N.C. 348, 200 S.E. 2d 799 (1973), defendant contends that the same issue was involved in both motions to suppress: the validity of the search warrant; that this issue was raised and actually litigated in the district court; the warrant’s validity was material and relevant to the disposition in the district court; and that the outcome, or granting of defendant’s suppression motion, was necessary and essential to the resulting judgment, which was a voluntary dismissal by the State of the misdemeanor charge against defendant.
Our courts have recognized the utility and equity of applying the doctrine of collateral estoppel to criminal cases where the requisite conditions have been met. Ashe v. Swenson, 397 U.S. 436, 25 L.Ed. 2d 469, 90 S.Ct. 1189 (1970); see King v. Grindstaff, supra. Our review of this case indicates that the controlling factor here is not whether the common law doctrine of collateral estop-pel applies, however, but whether such an application, under these facts, would be consistent with this state’s criminal procedure statutes.
Defendant’s case was calendared in District Court for the morning of 23 October 1980, at which time defendant was to be tried on the misdemeanor charge and a preliminary hearing was to be held on the three felony counts. Defendant’s cases were not called until the afternoon session of court, however, and by then the State’s witnesses were unavailable to testify. On defendant’s motion, Judge Harris agreed to hear only defendant’s motion to suppress evidence in the misdemeanor case; he further decided not to call the felony cases for preliminary hearing at that time. Judge Harris then granted defendant’s motion to suppress, ordered the warrant quashed, and the State dismissed the misdemeanor charge against defendant. Defendant later appeared in District Court for preliminary hearing on the felony charges, but the State announced in open court that it would not afford defendant a preliminary hearing; instead, it would seek bills of indictment directly from the grand jury. True bills of indictment as *800to all three felonies were returned by the grand jury on 20 January 1981.
Under our criminal procedure statutes, the State has two ways in which it may bring a defendant to trial on a felony charge. Pursuant to G.S. 15A-612(a)(l), the State first may bring a probable cause hearing against defendant in District Court. If the District Court determines there is probable cause, defendant’s case is bound over to Superior Court for trial. G.S. 15A-612(a)(l); G.S. 15A-627(a). If the District Court finds no probable cause, it must dismiss the charges against defendant. G.S. 15A-612(a)(3). Section (b) of that statute provides, however, that “No finding made by a judge under this section precludes the State from instituting a subsequent prosecution for the same offense.” Thus, despite a finding of no probable cause made by a District Court, the State may subsequently seek an indictment on the same felony charge. G.S. 15A-627; State v. Foster, 282 N.C. 189, 192 S.E. 2d 320 (1972); State v. Boltinhouse, 49 N.C. App. 665, 272 S.E. 2d 148 (1980); see G.S. 15A-701(al)(3). Further, the State may bypass the preliminary hearing entirely, and initially seek an indictment from the grand jury. G.S. 15A-627; State v. McGee, 47 N.C. App. 280, 267 S.E. 2d 67 (1980), disc. rev. denied, 301 N.C. 101, 273 S.E. 2d 306 (1980).
Assuming, arguendo, that after Judge Harris granted defendant’s motion to suppress on the misdemeanor charge, he also held the preliminary hearing on the felony charges, quashed the warrant and excluded the contraband seized pursuant to it from evidence, and ruled that no probable cause existed for the felony charges, the State would not have been precluded from seeking an indictment on the felonies, and the District Court’s ruling would have no legal effect whatsoever. G.S. 15A-612(b). It would be logically inconsistent to allow the ruling made by Judge Harris in the misdemeanor case to nullify statutory rights granted the State in prosecuting the felonies. We hold, therefore, that Judge Kirby erred in concluding that the State was collaterally es-topped from asserting, in Superior Court, the validity of the search warrant upon which the State was relying in the felony indictments. The judgment below is
Reversed.
Judges Arnold and Martin (Harry C.) concur.

. § 15A-979. Motion to suppress evidence in superior and district court; orders of suppression; effects of orders and of failure to make motion.
(c) An order by the superior court granting a motion to suppress prior to trial is appealable to the appellate division of the General Court of Justice prior to trial upon certificate by the prosecutor to the judge who granted the motion that the appeal is not taken for the purpose of delay and that the evidence is essential to the case. The appeal is to the appellate court that would have jurisdiction if the defendant were found guilty of the charge and received the maximum punishment. If there are multiple charges affected by a motion to suppress, the ruling is ap-pealable to the court with jurisdiction over the offense carrying the highest punishment. (1979, c. 723.)